Examiner’s Comments
1.	This office action is in response to the amendment received on 8/29/2022.
	Claims 1-7 have been canceled by applicant.
	Claims 8-13 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 8, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of retrofitting a surgical stapler apparatus to provide a pressurized gas supply to an internal channel extending from the handle to the stapler head of the surgical stapler apparatus, comprising: drilling an inlet port transversely through a wall of a handle portion of a surgical stapler apparatus to intersect with an internal channel extending along the length of the surgical stapler apparatus up to the stapler head; and sealably connecting an outlet end portion of a gas supply tube connected to a supply of pressurized gas to the inlet port; whereby pressurized gas is supplied through the gas supply tube and inlet port to the existing internal channel of the stapler apparatus and exits the channel at the stapler head to provide gas insufflation and dilation of a lumen of an abdominal organ into which the stapler shaft is inserted.  
With respect to claim 9, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a method of performing a surgical stapling procedure using a surgical stapler apparatus, comprising: inserting a stapler head and shaft of a surgical stapler apparatus into a lumen of an abdominal organ while supplying pressurized gas into a channel extending axially along the stapler shaft via a gas inlet in the handle end of the shaft to blow gas continuously through the shaft and out of the distal end of the shaft into the lumen as the stapler head and shaft is inserted; continuing to supply pressurized gas along the channel and out of the distal end of the shaft until the stapler head reaches a surgical site for stapling; turning off the supply of pressurized gas when the surgical site is reached; firing the stapler head to secure tissue at the surgical site; after firing the stapler head, supplying pressurized gas into the channel to blow gas out of the distal end of the shaft at the surgical site; andApplication No. 16/480,662Attorney Docket No. 124638-0001US01 observing liquid and blood at the surgical site while air is blown out of the distal end of the shaft, whereby visible bubbles in fluid at the surgical site provide an indication of lack of integrity of an anastomosis at the surgical site.
	The prior arts of record (US 9265503; US2007/0265492; US20110218484) do not disclose or teach the method as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/1/2022